Citation Nr: 1760895	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from April 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2015.  A copy of the hearing transcript is of record.

This appeal was previously remanded by the Board in September 2015 and March 2017 for further development.  

In a July 2017 rating decision, the RO denied a compensable rating for the Veteran's service-connected hearing loss.  In September 2017, the Veteran filed a notice of disagreement (NOD) regarding the ratings for the service connected bilateral hearing loss.  The Agency of Original Jurisdiction (AOJ) has not responded with a Statement of the Case (SOC).  Nevertheless, as VA has acknowledged receipt of the NOD, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.  


FINDING OF FACT

The Veteran experienced acoustic trauma in service, is currently diagnosed with tinnitus, and experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service separation. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because this decision constitutes a grant regarding the claim for tinnitus, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In this case, tinnitus is considered one of the "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Analysis

The Veteran contends that he has tinnitus as a result of his service as a jet engine mechanic from April 1961 through June 1965.  The Board notes that the Veteran stated that he would have ringing in his ears during service which would diminish if he didn't work.  See June 2015 Board hearing trans. p. 7.  In addition, the Veteran was noted to have treatment for swelling and excess fluid in his ears during service.  

The Board notes that the Veteran served as a jet engine mechanic for the period of his service from 1961 through 1965.  The record contains credible evidence that the Veteran was thereby exposed to significant high decibel and high frequency noise during his period of service.  The Veteran provided lay testimony of his exposure to noise in service in his written statement submissions, to his medical examiners during his documented medical examinations, and at the June 2015 hearing before the undersigned.  The Veteran further testified at the June 2015 hearing that he experienced tinnitus during service. 

The Veteran's in-service treatment records contain no reference to any complaint of tinnitus, but they do contain regular audiological examination results indicating at least some hearing loss subsequent to enlistment, as well as treatments for ear swelling and excess fluid in the ear.

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of tinnitus in service and since service separation.  During the May 2013 DRO hearing, the Veteran stated that the ringing in the ears has been there all along, but he was too busy working.  He stated that he ignored his symptoms.  However, according to the May 2011 VA examination report the Veteran stated that his tinnitus began 10 years prior while according to the December 2015 VA examination report, the Veteran reported that his tinnitus began 20 years prior, which would be over 35 years after separation from service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of tinnitus in service and continuous symptoms of hearing loss and tinnitus after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met. 

As the Board finds that the Veteran has demonstrated that the currently diagnosed tinnitus is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  The Board further notes that there are a number of opinions in the record.  However, the May 2011, June 2013, December 2015, March 2017, and August 2017 VA medical opinions are inadequate.  Specifically, the VA examiner's opinions do not address the Veteran's lay statement regarding his claimed tinnitus.  Although the Veteran service treatment records contain no complaints of tinnitus in service, the VA examiners did not consider the Veteran's lay statement from the May 2013 DRO hearing that the ringing in the ears has been there all along and records of swelling and excess fluid during service in relation to his claimed tinnitus.  

For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


